Citation Nr: 1024464	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-16 675	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1959 to February 
1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Notably, this claim was previously denied by the Board in 
July 2007, but the Veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Subsequently, 
the Court vacated and remanded part of the Board's decision, 
ordering the Board to address the Veteran's claim for an 
extraschedular rating.  The case now returns to the Board 
following the Court Order.  


FINDING OF FACT

On January 6, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Most recently, in April 2010, the Veteran's 
representative stated that the Veteran received the Board's 
letter notifying him that the Court had remanded his claim 
and that the Board again had jurisdiction over it.  
Nevertheless, he said was satisfied with a December 2009 
rating decision that granted him total disability based on 
individual unemployability and that he wanted to withdraw 
"all" claims on appeal.  As the Veteran did not file a 
substantive appeal for any other issue, the only issue on 
appeal was entitlement to an increased evaluation for the 
Veteran's degenerative disc disease of the cervical spine.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


